Lydon, J.
The plaintiffs commenced an action in the City Court on August 5,1921, to recover damages for breach of contract, alleging that defendant improperly manufactured certain shirts. Defendant duly answered admitting the agreement but denied the other allegations of the complaint. The answer contains no counterclaim of any kind.
About a month after this action was commenced the defendant above named brought an independent action in the City Court against the plaintiffs for manufacture, sale and delivery of the shirts in question. In this second action the plaintiffs herein interposed an answer denying most of the material allegations of the complaint and setting up two counterclaims. The first counterclaim is identical with the *692cause of action set forth in the complaint in the first action, and the second counterclaim is for additional damages and allowances. The said second action was duly placed upon the commercial calendar of the 'City Court, under the rules of the said court, whereby it was entitled to a preference, being for labor, and goods sold and delivered. This second action would, therefore, be promptly reached for trial, whereas the first action for damages could not be reached for over at year. The plaintiffs herein brought on a motion in the City Court to consolidate the two actions, said motion was granted, and the order entered thereon directed that the second action be stricken from the commercial calendar.
I think the order should not have been granted because the rights of both parties could have been determined promptly and completely in an earlier trial, which would have been had in the second action, whereas this order does nothing more than delay the determination of the rights of the parties for one year, and I think that the defendant herein has been deprived of a substantial right, in that he was denied a speedy trial. Miller v. Baillard, 124 App. Div. 555, 557. In these days of commercial uncertainty when business failures are in the ascendency, it behooves a party litigant to expeditiously reduce his claim to judgment, and the courts must assist litigants to get their respective claims determined as promptly as possible.
Order reversed, with ten dollars costs, and motion denied with ten dollars costs, and the case restored to the commercial calendar.
Bijur and McCook, JJ., concur.
Ordered accordingly.